The suit is by a personal representative under the Homicide Act (Code, § 5696).
The cause was tried upon an agreed statement of facts. Plaintiff's intestate came to his death by collision of an automobile in which he was riding with a street car of the Alabama Power Company, left standing at night unlighted on Bell street in the city of Montgomery. Defendant was the owner and driver of the car in which plaintiff's intestate was a guest. For the purpose of the suit, it was admitted that the collision was proximately caused by the negligence of defendant in operating the automobile and the negligence of the Alabama Power Company in so leaving the street car in the street.
Plaintiff and the Alabama Power Company, prior to the bringing of this suit, had reached a settlement, and upon payment of the sum agreed plaintiff executed a release in writing, which appears in full in the report of the case. Defendant relies upon this release as a full defense to this action, and it was agreed that if defendant was not entitled to an affirmative instruction to that effect, judgment for an agreed amount should be entered for plaintiff. Subject to legal objection, it was further agreed that defendant was not a party to the agreement with the Alabama Power Company, and paid no part of the consideration for the release. Judgment went for plaintiff.
The parties have thus reduced the labors of the court to the controlling question whether the release operated as a complete bar to this action or merely in reduction of liability. This question is presented in two aspects: (1) On the face of the release; and (2) on the release aided by the parol evidence, if such evidence is admissible.
The release in terms runs only in favor of the Alabama Power Company, its servants, etc. No joint tort-feasor is named or made a beneficiary by any reference or implication in the language employed. It nowhere says the sum paid is in "full satisfaction" of plaintiff's demand. Its language is, "release, discharge and acquit" the named parties from "all liability." Its declared purpose is to compromise a disputed claim, and to release the named parties.
Injury arising from the concurring negligence of joint tort-feasors, whether acting together or independently, may be redressed by joint or several action. Separate suits may be prosecuted to judgment. But recovery against one followed by satisfaction is a defense to the other except as to costs — this upon the ground that the right of action is one and indivisible. Satisfaction extinguishes the demand. Vandiver v. Pollak, 107 Ala. 547, 19 So. 180, 54 Am. St. Rep. 118; McCoy v. L.  N. R. R. Co., 146 Ala. 333, 40 So. 106; Hall v. Seaboard Air Line, 211 Ala. 602, 100 So. 890. Likewise, full satisfaction by one without suit inures to the benefit of all, or, rather, cuts off the right of action by extinguishment. Thompson v. N.C.  St. L. Ry., 160 Ala. 590, 49 So. 340; Wright v. McCord, 205 Ala. 122, 88 So. 150.
On the other hand, it is the right of the injured party to accept satisfaction in part from one tort-feasor, release him, and proceed against the other. Such release operates in favor of such other only as satisfaction pro tanto. Home Telephone Co. v. Fields, 150 Ala. 306, 43 So. 711; Dwight Mfg. Co. v. Word, 200 Ala. 221, 75 So. 979; W. U. Telegraph Co. v. Jones,190 Ala. 70, 66 So. 691; Smith v. Gayle, 58 Ala. 600.
These rules are clear enough and the reasons not far to seek.
More difficulty arises when we come to consider whether a given release evidences a full and complete satisfaction of plaintiff's demand, and therefore available to all joint tort-feasors, or whether it releases only the party named, leaving the cause of action unsatisfied as against others, except as payment pro tanto reduces the existing demand.
By statute all releases must have effect according to the intent of the parties thereto. Code, § 7669. This intent is to be ascertained as in the case of other written contracts and subject to the same rules of evidence. Express unequivocal terms of the release cannot be varied by parol evidence. Wright v. McCord, 205 Ala. 122, 88 So. 150; Barbour v. Poncelor,203 Ala. 386, 83 So. 130; Stegall v. Wright, 143 Ala. 204,38 So. 844. But where the release expresses no purpose to satisfy the demand in full, and is limited in terms to a discharge of the party to whom given, it has been declared that whether there was an intention to accept the sum paid in full satisfaction may become an issue for the jury, not one for the court upon construction of the paper alone. Dwight Mfg. Co. v. Word,200 Ala. 221, 75 So. 979; Thompson v. N.C.  St. L. Ry., 160 Ala. 590,49 So. 340; Boyles v. Knight, 123 Ala. 289, 26 So. 939.
The law favors and encourages compromise. When the release shows it was in compromise of the liability of the party to whom given, with no reference to a full satisfaction as against others, we can see no just presumption that they had in mind a release of others in whom the released party had no interest. Compromise prima facie implies a give and take spirit between the parties thereto.
Damages in this case are punitive under an act to prevent homicides. A release of one, unless it appears the party intended to release all, will not have such effect.
Our conclusion is, the release before us, without the aid of parol evidence, does not purport to do more than to release and discharge the Alabama Power Company, its servants, agents, and employees, and manifests *Page 108 
no purpose to accept the sum paid in full satisfaction of the demand as against this defendant, a joint tort-feasor.
In the case of Wright v. McCord, supra, there was an express reservation of right to pursue another tort-feasor. This stipulation was given effect. But such reservation is not essential, nor need the release take the form of a covenant not to sue. The true inquiry is, did the parties intend to limit the release to the parties named, with no intent that the cause of action be satisfied in full?
For full review of authorities, see note to Young v. Anderson, 50 A.L.R. 1057 to 1105.
Affirmed.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.